49 So.3d 778 (2010)
Magdelines GONGORA, David Gongora, and Jose Rodriguez, Appellants,
v.
e-LYNXX CORPORATION and Anthony W. Hawks, Appellees.
No. 3D09-2396.
District Court of Appeal of Florida, Third District.
October 6, 2010.
Rehearing Denied December 17, 2010.
David H. Pollack, for appellants.
Brown and Heller and Lawrence R. Heller and Daniel M. Hirschman, Miami, for appellees.
*779 Before SHEPHERD, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Humane Soc'y of Broward County, Inc. v. Fla. Humane Soc'y, 951 So.2d 966, 971 (Fla. 4th DCA 2007) ("To apply Christiansburg [Garment Co. v. Equal Employment Opportunity Commission, 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978)] to section 501.2105(1), [as appellants urge], would be to rewrite the statute. For this court to so change legislation would be an extra-judicial act which usurps legislative authority. Adoption of the Christiansburg standard in this case would steal from the trial court the very discretion that the legislature has allowed in determining FDUTPA fee awards.").